Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brent Wayne Cagle, Appellant                         Appeal from the 4th District Court of Rusk
                                                     County, Texas (Tr. Ct. No. CR17-213).
No. 06-20-00025-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Brent Wayne Cagle, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED FEBRUARY 19, 2020
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk